UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ Annual report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2016. OR ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number: 000-31127 SPARTANNASH COMPANY (Exact Name of Registrant as Specified in Its Charter) Michigan 38-0593940 (StateorOtherJurisdiction)of Incorporation or Organization) (I.R.S. Employer Identification No.) 850 76th Street, S.W.
